Citation Nr: 0709063	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  

The decision below includes an order reopening a previously 
denied claim of service connection for hepatitis C.  The 
underlying claim of service connection for hepatitis C and 
the claim for an increased rating for PTSD are addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in a June 
2002 rating decision.  The veteran did not appeal.  

2.  The evidence received since the June 2002 decision is new 
and raises a reasonable possibility of substantiating the 
underlying claim.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hepatitis C has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 3.304, 20.302, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim of entitlement to 
service connection for hepatitis C in May 2001.  The claim 
was denied by way of a June 2002 rating decision.  Notice of 
the denial and appellate rights were provided at that time.  
The appellant failed to initiate an appeal.  The veteran 
subsequently filed another claim of entitlement to service 
connection for hepatitis C in February 2003.  The claim was 
denied by way of a February 2004 rating decision.  Evidence 
was thereafter received within a year of this later decision 
and the RO reconsidered the issue in an October 2004 
decision.  38 C.F.R. § 3.156(b) (2006).  

Because of the final 2002 denial, see 38 C.F.R. § 20.1103 
(2006), a claim of service connection for hepatitis C may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication, in this case, June 2002.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2002 rating 
decision consisted of the veteran's service medical records 
(SMRs), the veteran's service personnel records, VA 
outpatient treatment reports dated from March 1998 to 
September 2001, and several VA examination reports.  

The veteran contended that he had hepatitis C related to 
exposure to Agent Orange during his service in Vietnam or due 
to exposure to hepatitis C virus while assisting in the 
treatment and evacuation of wounded soldiers.  The veteran's 
service personnel records reveal that the veteran served in 
the Republic of Vietnam from May 1967 to May 1968.  The 
veteran's SMRs were negative for any treatment that could be 
related to hepatitis C.  VA outpatient treatment reports 
dated in October 2000 reflect that the veteran tested 
positive for hepatitis C.  The veteran's service records did 
not reflect any evidence that he served as a health care 
worker or combat medic.  (The VA examination reports were 
unrelated to the veteran's claim of service connection for 
hepatitis C.)  The RO denied the claim in June 2002 because 
hepatitis C is not a presumptive disease associated with 
herbicide exposure and there was no evidence of a link 
between the veteran's hepatitis C and any event during 
military service.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for hepatitis C in February 
2003.  The new evidence received consisted of VA outpatient 
treatment reports dated from January 2002 to August 2003.  
Evidence was also received that included statements from the 
veteran, several lay statements from the veteran's family and 
a fellow soldier, private treatment records from S. Smiley, 
M.D., dated from September 2005 to November 2006, and 
testimony from a Board hearing held in September 2006.  

Because the evidence received since the 2002 decision was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  The veteran's 
claim was previously denied because there was no evidence of 
a link between the veteran's hepatitis C and any event during 
military service.  Since the prior denial, the veteran has 
submitted a statement from his private physician, Dr. Smiley, 
who said that the veteran reported that he was diagnosed with 
hepatitis C in 2000.  He noted that the veteran spent time in 
Vietnam and was exposed to a significant number of wounded 
individuals.  He opined, in light of no other significant 
risk factors, that the veteran's exposure to wounded 
individuals was most likely the source of hepatitis C.  
Consequently, the Board concludes that this new information 
is such that it is new and material.  This claim is reopened.  


ORDER

The claim of entitlement to service connection for hepatitis 
C is reopened; to this extent, the appeal is granted.


REMAND

In view of the determination that the veteran's claim of 
service connection for hepatitis C is reopened, the Board 
finds that additional development is necessary before a 
decision on the merits of the claim can be reached.  
Additionally, further evidentiary development is necessary 
before a decision on the merits of the veteran's claim for an 
increased rating for PTSD can be reached.  

Dr. Smiley has opined that because the veteran was exposed to 
a number of wounded individuals while serving in Vietnam and 
in light of no other significant risk factors, the most 
likely source of the veteran's hepatitis C was his exposure 
in service.  It is does not appear that Dr. Smiley reviewed 
the veteran's claims file.  In order to properly assess the 
veteran's claim, a VA examination is necessary.  

At the time of the September 2006 Board hearing the veteran 
reported that he had a knee operation in the early 1970s.  
The veteran said he did not receive a blood transfusion at 
that time.  However, in order to properly assess his claim, 
the records from the knee surgery should be obtained.  

Turning to the claim for an increased rating for PTSD, the 
Board notes that the veteran testified at his Travel Board 
hearing that he had received treatment for his PTSD at VA the 
day before the hearing.  The RO should request any 
outstanding VA outpatient treatment reports not already of 
record.

Finally, the veteran was last afforded a VA psychological 
examination in August 2004.  The veteran testified that the 
disability rating for his PTSD should be increased due to an 
increase in the severity of his symptoms.  Given the 
veteran's testimony regarding worsening problems, a current 
examination is necessary in order to provide pertinent 
evidence to allow for a thorough review of his symptoms and 
to provide a report that can be used to properly apply the 
rating criteria applicable to evaluating his PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his hepatitis C or PTSD.  After 
securing the necessary releases, 
attempt to obtain copies of 
pertinent laboratory studies and 
treatment records, including any 
available records from the veteran's 
knee surgery in the late 1970s.  The 
VA laboratory studies used to 
diagnose hepatitis C are of 
particular importance.  

2.  The veteran should be afforded a 
VA examination to evaluate his 
hepatitis C claim.  The claims 
folder, as well as a copy of this 
remand, should be made available to 
the examiner for review.  The 
examiner should obtain a detailed 
history regarding the veteran's 
exposure to risk factors for 
hepatitis C during his period of 
military service and thereafter, and 
a detailed history regarding the 
time of onset of any symptoms 
traceable to hepatitis C.  Careful 
review of the claims file, which 
also includes references to problems 
with alcohol use, should be 
undertaken.  The examiner is 
requested to indicate whether it is 
at least as likely as not that 
hepatitis C is traceable to the 
veteran's period of military 
service.  A complete rationale for 
any opinion expressed must be 
provided, including references to 
risk factors and the time between 
military service and the first 
indications of hepatitis C, as well 
as a discussion of the medical 
principles involved.

3.  The veteran should also be 
afforded a VA psychiatric 
examination.  The examiner should 
review the claims file.  All 
necessary tests and studies, 
including appropriate psychological 
studies (if determined to be 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of 
all manifestations of the disability 
found to be present.  A multi-axial 
assessment should be provided, and a 
thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric code assigned, should be 
included.  The report of examination 
must include the complete rationale 
for all opinions expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examinations and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).)  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


